In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 21-0647V
                                        UNPUBLISHED


 MARIE FOSTER,                                              Chief Special Master Corcoran

                        Petitioner,                         Filed: July 19, 2022
 v.
                                                            Special Processing Unit (SPU);
 SECRETARY OF HEALTH AND                                    Ruling on Entitlement; Concession;
 HUMAN SERVICES,                                            Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Leigh Finfer, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Benjamin Patrick Warder, U.S. Department of Justice, Washington, DC, for
Respondent.

                                   RULING ON ENTITLEMENT 1

       On January 12, 2021, Marie Foster filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza vaccine she received on November
12, 2019. Petition at 1. Petitioner further alleges that her vaccine-related injury has lasted
longer than six months. Petition at ¶7. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

       On July 18, 2022, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.

1 Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required

to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease

of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Specifically, Respondent states that “Petitioner’s records show that she had no history of
left shoulder pain or dysfunction, that the onset of left shoulder pain occurred within forty-
eight hours of vaccination, that the pain was limited to her left shoulder, and that there
were no other conditions or abnormalities identified that would explain her post-
vaccination symptoms.” Id. at 4. Respondent further agrees that Petitioner “received the
flu vaccination in the United States, and that she has satisfied the statutory severity
requirement by suffering the residual effects or complications of her injury for more than
six months after vaccine administration.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                         s/Brian H. Corcoran
                                                         Brian H. Corcoran
                                                         Chief Special Master




                                              2